DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/09/2020, 11/24/2020, 11/24/2020, 7/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenzhen Compatriots (CN 205543221) – of record, hereinafter Shenzhen.

 	Regarding claim 1 Shenzhen discloses an antenna device, comprising: a base substrate (Fig. 3, at 17); an antenna module array comprising a plurality of antenna module strings arranged in a first direction (Fig. 1, at 2 – the horizontal array of radiating elements), the antenna module strings each .


    PNG
    media_image1.png
    571
    711
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen in view of Shimizu et al., (US 2012/0115548), hereinafter Shimizu.
 
	Regarding claim 2 Shenzhen further discloses the antenna device of claim 1, wherein the first shield wall is formed by unit partitions made of a linear member (Fig. 1, at 12).
 	Shenzhen does not disclose wherein the unit partitions made of a conductive linear member.
 	Shimizu discloses wherein the unit partitions made of a conductive linear member (paragraph 0071 “the shield plate 20 is formed by using a conductor such as metallic material”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shenzhen in accordance with the teaching of Shimizu regarding conductive shields in order to provide a mobile communication base station antenna and a mobile communication base station antenna system which can prevent the leak and interference of the radio wave (Shimizu, paragraph 0015).

 	Regarding claim 3 Shenzhen further disclose the antenna device of claim 2, wherein the unit partitions each comprise: at least one or more vertical shield members having one ends mounted on the base substrate (Fig. 1, at 12 – the vertical part); and a horizontal shielding member connected to the vertical shield members and spaced apart from the base substrate by a first clearance height (Fig. 1, at 12 – the horizontal part).

 	Regarding claim 4 Shenzhen further disclose the antenna device of claim 3, wherein plurality of the horizontal shield member are arranged in a row along the second direction (Fig. 1, at 12).

 	Regarding claim 5 Shenzhen further disclose the antenna device of claim 4, wherein the horizontal shield member is straight (Fig. 1, at 12).

 	Regarding claim 10 Shenzhen further disclose the antenna device of claim 3, wherein the unit partitions each include two vertical shielding members, which have one ends connected to the base substrate and other ends connected to both ends of the horizontal shielding member, respectively (Fig. 1, at 12).

Allowable Subject Matter
Claims 6-9 and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of wherein the horizontal shield member has a length that allows a mutual frequency interference to be reduced in proportion to a reduced array spacing between the antenna modules and that is less than an array spacing of the antenna module array in the first direction.  
 	Shenzhen and Shimizu are all cited as teaching some elements of the claimed invention including an antenna module array comprising a plurality of antenna module strings arranged in a first 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of second shield walls disposed on the antenna module string at both outer sides respectively, distally in the first direction, the second shield walls being formed by a plurality of unit partitions arranged in the second direction and spaced apart from each other, wherein the unit partitions of the second shield wall each include a horizontal shielding member spaced apart from the base substrate by a second clearance height, which is lower than the first clearance height..  
 	Shenzhen and Shimizu are all cited as teaching some elements of the claimed invention including an antenna module array comprising a plurality of antenna module strings arranged in a first direction, the antenna module strings each including at least one or more antenna modules that are dual-polarized and arrayed in a second direction perpendicular to the first direction on the base substrate, and wherein the first shield wall is formed by unit partitions made of a linear member.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


 	Shenzhen and Shimizu are all cited as teaching some elements of the claimed invention including an antenna module array comprising a plurality of antenna module strings arranged in a first direction, the antenna module strings each including at least one or more antenna modules that are dual-polarized and arrayed in a second direction perpendicular to the first direction on the base substrate, and wherein the first shield wall is formed by unit partitions made of a linear member.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 15, patentability exists, at least in part, with the claimed features of wherein the first shield wall is formed by unit partitions that are composed of a printed circuit board erected on the base substrate and a conductive pattern formed on the printed circuit board.  
 	Shenzhen and Shimizu are all cited as teaching some elements of the claimed invention including an antenna module array comprising a plurality of antenna module strings arranged in a first direction, the antenna module strings each including at least one or more antenna modules that are dual-polarized and arrayed in a second direction perpendicular to the first direction on the base substrate, and wherein the first shield wall is formed by unit partitions made of a linear member.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID E LOTTER/Examiner, Art Unit 2845